Exhibit 10.129

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement, dated October 17,
2006 (the “Employment Agreement”), by and between Comverse Technology, Inc., a
New York corporation (the “Company”), and Shefali Shah (the “Executive”) is
entered into on December 2, 2008 by and between the Company and the Executive
(collectively, the “Parties”).

W I T N E S S E T H:

 

 

WHEREAS, the Executive and the Company previously entered into the Employment
Agreement under which the Company continues to employ the Executive;

WHEREAS, the Parties wish to amend the Employment Agreement to make certain
changes to comply with the requirements of Section 409A of the Internal Revenue
Code and the regulations thereunder;

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto, intending
to be legally bound, covenant and agree as follows:

 

1. Amendments to Employment Agreement. The Employment Agreement is amended as
follows:

 

  (a) Section 1(i) is hereby amended to read as follows:

“Good Reason” shall mean, without the Executive’s prior written consent, the
occurrence of any of the following events or actions, provided that no finding
of Good Reason shall be effective unless and until the Executive has provided
the Company, within sixty (60) calendar days of becoming aware of the facts and
circumstances underlying the finding of Good Reason, with written notice thereof
in accordance with Section 23 below stating with specificity the facts and
circumstances underlying the finding of Good Reason and, if the basis for such
finding of Good Reason is capable of being cured by the Company, providing the
Company with an opportunity to cure the same within thirty (30) calendar days
after receipt of such notice in accordance with Section 23 below:

 

  (i) a material reduction in the Executive’s Base Salary, other than as part of
an across-the-board reduction applicable to all senior executives of Comverse
Technology, Inc.;

 

  (ii) an actual relocation of the Executive’s principal office to another
location more than 35 miles from Manhattan, New York City, New York;

 

  (iii) any material diminution in the Executive’s title, position or reporting
status, or any material diminution of the Executive’s duties or
responsibilities;

 

  (iv) a failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Company within ten (10) calendar days after completion of a
merger, consolidation, sale or similar transaction; or

 

  (v) a material breach by the Company of any provision of this Agreement.

 

  (b) Section 8 is hereby amended to read as follows:

During the Term of Employment, the Executive is authorized to incur reasonable
business

 

Page 1 of 3



--------------------------------------------------------------------------------

expenses in carrying out her duties and responsibilities under this Agreement,
and the Company shall reimburse her for all such reasonable business expenses,
subject to documentation in accordance with the Company’s policies relating
thereto. In no event shall any eligible expense reimbursements be made later
than the last day of the calendar year following the calendar year in which such
expense is incurred.

 

  (c) Section 11(k) is hereby amended to read as follows:

If during or after the Term of Employment, the Executive becomes subject to the
excise tax imposed by Code Section 4999 (the “Parachute Excise Tax”), the
Company and the Executive agree that the Company shall pay to the Executive a
tax gross-up payment so that after payment by the Executive of all federal,
state and local excise, income, employment, Medicare and any other taxes
(including any related penalties and interest) resulting from the payment of the
parachute payments and the tax gross-up payments to the Executive by the
Company, the Executive retains on an after-tax basis an amount equal to the
amount that the Executive would have retained if she had not been subject to the
Parachute Excise Tax. The payment described in this subsection will be made no
later than the end of the calendar year following the calendar year in which the
Parachute Excise Tax is paid.

 

  (d) Section 27(a) is hereby amended to read as follows:

If any payment, compensation or other benefit provided to the Executive in
connection with her employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Executive is a specified employee as defined in
Section 409A(2)(B)(i) as of such employment termination date, no part of such
payments shall be paid before the day that is six (6) months plus one (1) day
after the date of termination (the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to the Executive during the period
between the date of termination and the New Payment Date shall be paid to the
Executive in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement. Notwithstanding the foregoing, to
the extent that the foregoing applies to the provision of any ongoing welfare
benefits to the Executive that would not be required to be delayed if the
premiums therefor were paid by the Executive, the Executive shall pay the full
cost of premiums for such welfare benefits during the six-month period and the
Company shall pay the Executive an amount equal to the amount of such premiums
paid by the Executive during such six-month period promptly after its
conclusion.

 

  (e) Section 27(c) is hereby amended to read as follows:

If, notwithstanding the preceding provisions of this Section 27, any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) (the “Payments”) made or provided to the Executive or
for her benefit in connection with this Agreement or the Executive’s employment
with the Company or the termination thereof, are determined to be subject to the
tax imposed by Section 409A(a)(1)(B) or any interest or penalties with respect
to such taxes (such taxes, together with any such interest and penalties, are
collectively referred to as the “Section 409A Tax”), then the Company will
promptly pay to the Executive an additional amount (a “Gross-Up Payment”) such
that the net amount the Executive retains after paying any applicable
Section 409A Tax and any federal, state or local income or FICA taxes on such
Gross-Up Payment shall be equal to the amount the Executive would have received
if the Section 409A Tax were not applicable to the Payments. The payment
described in this subsection will be made no later than the end of the calendar
year following the calendar year in which the Section 409A Tax is paid. All
determinations of the

 

Page 2 of 3



--------------------------------------------------------------------------------

Section 409A Tax and Gross-Up Payment, if any, will be made by tax counsel or
other tax advisers designated by or acceptable to the Executive. For purposes of
determining the amount of the Gross-Up Payment, if any, the Executive will be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the Payments are made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence on the date the Payments are made, net of the
maximum reduction in federal income taxes that could be obtained from deduction
of such state and local taxes. If the Section 409A Tax is determined by the
Internal Revenue Service, on audit or otherwise, to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company must make another Gross-Up Payment with
respect to such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within ten (10) calendar days immediately
following the date that the amount of such excess is finally determined. The
Company and the Executive must each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Section 409A Tax with respect to the total
Payments.

 

2. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which taken together will
constitute one and the same written agreement, which will be binding and
effective as to all the Parties.

 

3. Binding Effect. This Agreement shall be binding upon each of the Parties
hereto, and upon their respective successors and assigns, and shall inure to the
benefit of each of the Parties hereto, and their respective successors and
assigns. Subject to the foregoing sentence, no person not a Party hereto shall
have any right under or by virtue of this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first set forth above.

 

CONVERSE TECHNOLOGY, INC. By:  

/s/ Andre Dahan

  Name: Andre Dahan   Title: President and Chief Executive Officer

 

THE EXECUTIVE

/s/ Shefali Shah

Shefali Shah

 

Page 3 of 3